Citation Nr: 1506457	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a left leg fracture.  

4.  Entitlement to service connection for a left tailbone fracture.  

5.  Entitlement to service connection for a right arm fracture.  

6.  Entitlement to service connection for painful scars secondary to service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Phoenix, Arizona and that RO certified the Veteran's appeal to the Board in October 2012.  

Given the evidence of record, including the Veteran's January 2010 claim, the issue of entitlement to service connection for renal scars has been recharacterized as entitlement to service connection for painful scars secondary to service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries.  

The issues of entitlement to service connection for a left tailbone fracture, a right arm fracture, and painful scars secondary to service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted an April 2013 statement wherein the Veteran requested to withdraw his appeal regarding his claims of entitlement to service connection for a lumbar spine disability, cervical spine disability, and left leg fracture.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of the Veteran's appeal for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of the Veteran's appeal for entitlement to service connection for a left leg fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran's representative submitted an April 2013 statement wherein he requested to withdraw the Veteran's appeal regarding his claims of entitlement to service connection for a lumbar spine disability, cervical spine disability, and left leg fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over the issues, and they are dismissed.  


ORDER

The appeal regarding entitlement to service connection for a lumbar spine disability is dismissed.  

The appeal regarding entitlement to service connection for a cervical spine disability is dismissed.  

The appeal regarding entitlement to service connection for a left leg fracture is dismissed.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for a left tailbone fracture, a right arm fracture, and painful scars secondary to service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries.  Specifically, a remand is required to obtain potentially relevant Social Security Administration (SSA) disability records, to afford the Veteran a VA scars examination, and to obtain updated VA and private treatment records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  


I.  SSA Records

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The claims file includes a compact disc (CD) containing SSA disability records regarding the Veteran; however, there are no hard copies of such records associated with the claims file.  The Board attempted to access this electronic information through its computer system; however, the Board was unable to retrieve all of the documents because the files or CD are either defective or unreadable.  As such, the Veteran's claim should be remanded so that a hard copy of any records located within the CD containing SSA disability records can be printed and associated with the Veteran's claims file.  If such records are unable to be printed so that hard copies may be associated with the claims file, the AOJ must again contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits and all adjudications for SSA disability benefits, including any underlying medical evidence.  


II.  VA Scars Examination

VA treatment records, including VA examination reports, and private treatment records indicate that the Veteran has surgical scars secondary to his service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries.  However, such records do not include specific findings that would allow a determination regarding whether the Veteran is entitled to a separate compensable evaluation for these scars.  

VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, upon remand, the Veteran should be afforded a VA examination which includes a clinical assessment of his surgical scars secondary to his service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries.  


III.  VA/private treatment records

Finally, the Board notes that the most recent VA treatment records within the claims file appear to be from a February 2011 VA peripheral nerves examination.  Additionally, the Veteran has continually submitted private treatment records which reflect ongoing care.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain current copies of the Veteran's VA and private treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly informed.  

2.  Print out hard copies of the Veteran's SSA disability records currently located on CD and associate these records with the claims file.  If SSA documents on this CD are not accessible, the AOJ should again contact the SSA to obtain a complete hard copy of any application and related disability records regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

3.  After the above development, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any scars secondary to the Veteran's service-connected right groin pain status post herniorrhaphy, orchiectomy, and multiple surgeries.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should identify any scars secondary to the Veteran's service-connected right groin disability with specificity and particular attention to rating factors, including their measurements and whether the scars are painful on examination, unstable, or affect the function of any affected part.  

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate amount of time to respond.  Then return these matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


